Citation Nr: 1540029	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-09 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether the Veteran filed a timely Notice of Disagreement (NOD) with the July 2011 rating decision that denied entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1968 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and September 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss is addressed in the Remand portion of the decision below and is remanded to the RO for appropriate action.


FINDING OF FACT

In December 2014, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal regarding the issue of whether his Notice of Disagreement (NOD) with the July 2011 rating decision was timely filed.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2011 rating decision, the RO denied the Veteran's claim seeking entitlement to service connection for bilateral hearing loss.  Although informed of this decision by a July 2011 notice letter, the Veteran did not initiate an appeal within one year of that notice letter.

In August 2012, the Veteran submitted an NOD contesting the RO's July 2011 denial of his claim for entitlement to service connection for bilateral hearing loss.  As this NOD was received by the RO beyond the one-year time period to initiate an appeal, it was deemed untimely.

In a January 2014 Statement of the Case, the RO characterized the issue on appeal as "Whether or not the Notice of Disagreement with VA's denial of service connection for bilateral hearing loss, which was received on August 17, 2012, was timely."  The Veteran subsequently perfected a timely appeal regarding this issue.

On December 23, 2014, the RO received a statement from the Veteran indicating that he wished to withdraw the issue on appeal.  Specifically, the Veteran referenced the Board's October 29, 2014 correspondence notifying him that his appeal had been formally placed on the Board's docket.  He further stated, "Since the VA has . . . made a final and positive decision confirming that I have combat-related hearing loss, the issue of the Appeal is moot.  Please withdraw it."  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

As the Veteran has withdrawn his appeal regarding the issue of whether his NOD with the July 2011 rating decision was timely filed, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal regarding the issue of whether the Veteran filed a timely NOD regarding the July 2011 rating decision is dismissed.



REMAND

In a September 2014 rating decision, the RO granted the Veteran's claim seeking entitlement to service connection for bilateral hearing loss and assigned a noncompensable disability rating, effective August 17, 2012.  Thereafter, the Veteran timely filed an August 2015 NOD contesting the initial noncompensble disability rating assigned to his service-connected bilateral hearing loss.  As the RO has not yet issued a statement of the case addressing the Veteran's claim for an increased disability rating, the Board must remand it for the RO to issue a statement of the case and to provide the Veteran an opportunity to perfect an appeal of said claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is remanded for the following action:

The RO must issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to an initial compensable evaluation for service-connected bilateral hearing loss.  See 38 C.F.R. §§ 19.29, 19.30 (2015).  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal of this issue, it must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


